Citation Nr: 0728829	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1961.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
February 2007, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

A chronic low back disorder was not present in service or 
manifested until years following the veteran's separation 
from active duty, and the veteran's current low back 
disability is not etiologically related to service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a low 
back disability during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letter 
mailed in April 2004, prior to the initial adjudication of 
the claim.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran was not provided notice with respect to 
the disability rating or effective date element of his claim 
until February 2007, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for a low back disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  It also attempted to obtain any 
pertinent records in the possession of the Social Security 
Administration but was informed by the Social Security 
Administration that it could locate no disability records for 
the veteran.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  In this regard, the Board notes that although 
the veteran testified during his January 2006 hearing that he 
received medical treatment for his back in 1961 following his 
discharge from active duty, these medical records were not 
available.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was seen in 
October 1960 following a fall down a flight of stairs.  While 
he complained of low back pain and was diagnosed with a 
lumbosacral strain, X-rays of his lumbar spine were negative.  
The report of examination for discharge in February 1961 
shows that the veteran's back was found to be normal on 
clinical examination.  

Although the post-service medical evidence of record shows 
that the veteran currently has a low back disability, there 
is no post-service medical evidence of a low back disorder 
until more than 25 years after the veteran's discharge from 
service.  The veteran was first noted to have a chronic low 
back ache in March 1987 by his private physician.  Similarly, 
he complained of low back pain at the VA Medical Center 
(VAMC) and X-rays from that facility in April 1987 and 
February 1988 showed disc space narrowing and spondylolysis.  

With respect to the etiology of the veteran's current low 
back disability, the Board notes that the record contains a 
March 2004 statement from a chiropractor, K.W., stating that 
following review of the veteran's medical records, it was his 
opinion that the veteran's chronic back complaints were 
directly related to his October 1960 in-service back injury.  
In a subsequent statement dated in August 2004, K.W. noted 
that the veteran reported that his back disability was 
related to his fall during service.  In fact, K.W. stated 
that his opinion regarding the veteran's disability was based 
on the veteran's reported history, physical examination, 
radiological review, and absence of intervening traumas.  
While K.W. reported in his March 2004 statement that his 
opinion was based on a review of the veteran's medical 
records, he did not identify the records that he reviewed.  
In any event, K.W. did not adequately support his opinion by 
noting any specific information from the service medical 
records or addressing the normal findings on the service 
discharge examination and the absence of any post-service 
medical evidence of any low back disorder until more than 25 
years after the veteran's discharge from service.  Thus, the 
Board has found the opinion of K.W. to be of minimal 
probative value.

The Board also notes that the veteran was provided a VA 
examination by a physician in October 2004.  Based upon the 
examination results and a review of the claims folder, the VA 
physician stated that connecting the veteran's current low 
back disability to his fall in 1960 would require unfounded 
speculation.  In so concluding, the examiner noted the 
absence of evidence of chronicity in the record.  

The Board has also considered the veteran's statements in 
support of the claim.  Although he is competent to provide 
evidence concerning matters susceptible to lay observation, 
he is not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, he has 
provided no corroborating evidence of a continuity of 
symptomatology following his discharge from service and the 
Board has not found his statements concerning a continuity of 
symptomatology to be reliable.  In this regard, the Board 
notes that in his February 1966 claim for VA compensation for 
disability resulting from the fall in 1960, the veteran 
alleged that he had a neck disability.  He did not mention a 
low back disability.  Moreover, although he reported the 
history of a back injury in a fall when he was examined by VA 
in December 1967, that examination disclosed no residuals of 
the low back injury.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


